SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of, April Commission File Number 000-13727 Pan American Silver Corp (Translation of registrant’s name into English) 1500-625 Howe Street, Vancouver BC Canada V6C 2T6 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Note:Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. DOCUMENTS INCLUDED AS PART OF THIS REPORT Document 1. Information Circular, dated April 5, 2012. 2. Form of Proxy This report on Form 6-K is incorporated by reference into the Registrant’s outstanding registration statements on Form F-10 (No. 333-180304) and on Form S-8 (No. 333-180495, No. 333-180494 and No. 333-149580) that have been filed with the Securities and Exchange Commission. Document 1 NOTICE OF 2 INFORMATION CIRCULAR April 5, 2012 TABLE OF CONTENTS NOTICE OF ANNUAL GENERAL AND SPECIAL MEETING i INFORMATION CIRCULAR 1 VOTING AND INFORMATION ABOUT PROXIES 1 SOLICITATION OF PROXIES 1 APPOINTMENT OF PROXYHOLDER 1 REVOCATION OF PROXY 2 VOTING BY NON-REGISTERED SHAREHOLDERS 2 VOTING OF PROXIES 3 EXERCISE OF DISCRETION 3 VOTING SECURITIES AND PRINCIPAL HOLDERS OF VOTING SECURITIES 3 QUORUM 4 BUSINESS OF THE MEETING AND PARTICULAR MATTERS TO BE ACTED UPON 5 A. FINANCIAL STATEMENTS 5 B. ELECTION OF DIRECTORS 5 C. APPOINTMENT AND REMUNERATION OF AUDITORS 8 D. ADVISORY RESOLUTION TO EXECUTIVE COMPENSATION APPROACH 8 CORPORATE GOVERNANCE 9 GLOBAL CODE OF ETHICAL CONDUCT 9 THE BOARD 9 COMPENSATION OF DIRECTORS 15 DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE 17 EXECUTIVE COMPENSATION 18 COMPENSATION DISCUSSION AND ANALYSIS 18 A. Introduction 18 B. Summary of 2011 Company Performance 18 C. Compensation Risk Management 19 D. Compensation Governance 21 E. Use of Compensation Consultants 22 F. Executive Compensation Philosophy 24 G. Use of Peer Groups 25 COMPONENTS OF EXECUTIVE COMPENSATION 26 Base Salary 27 Annual Incentive Plan 28 Long-Term Incentive Plan 32 Key Employee Long Term Contribution Plan 37 Benefits 37 SUMMARY COMPENSATION INFORMATION 37 TERMINATION OF EMPLOYMENT, CHANGE IN RESPONSIBILITIES AND EMPLOYMENT CONTRACTS 39 SHARE OWNERSHIP AND HOLDING REQUIREMENTS 41 INTEREST OF INFORMED PERSONS IN MATERIAL TRANSACTIONS 41 MANAGEMENT CONTRACTS 41 INTEREST OF CERTAIN PERSONS IN MATTERS TO BE ACTED UPON 42 OTHER MATTERS 42 ADDITIONAL INFORMATION 42 APPROVAL OF THIS CIRCULAR 42 APPENDIX “A” A-1 SCHEDULE “A” S-1 PAN AMERICAN SILVER CORP. NOTICE OF ANNUAL GENERAL AND SPECIAL MEETING NOTICE IS HEREBY GIVEN THAT the annual general and special meeting (the “Meeting”) of the shareholders of PAN AMERICAN SILVER CORP. (the “Company”) will be held in the Seasons Room of the Four Seasons Hotel, 791 West Georgia Street, Vancouver, British Columbia on Tuesday, May 15, 2012 at 2:00 p.m. (Vancouver time) for the following purposes: 1. to receive and consider the consolidated financial statements of the Company for the financial year ended December31, 2011, together with the auditors’ report thereon; 2. to elect directors of the Company; 3. to reappoint Deloitte & Touche LLP, Chartered Accountants, as auditors of the Company to hold office until the next annual general meeting; 4. to authorize the directors of the Company to fix the remuneration to be paid to the auditors of the Company; 5. to consider and, if thought appropriate, to pass an ordinary advisory resolution approving the Company’s approach to executive compensation which is discussed under “Particular Matters to be Acted Upon – Advisory Resolution on Executive Compensation Approach”, the complete text of which is set out on page 9 of the attached Information Circular for the Meeting; 6. to consider amendments to or variations of any matter identified in this Notice of Meeting; and 7. to transact such further and other business that does not have a material effect on the business of the Company as may be properly brought before the Meeting or any and all adjournments thereof. Accompanying this Notice of Meeting are:(i) an Information Circular; (ii) an Instrument of Proxy and notes thereto; and (iii) a reply card for use by shareholders who wish to receive the Company’s interim and annual financial statements and management’s discussion and analysis thereon. If you are a registered shareholder and are unable to attend the Meeting in person, please date and execute the accompanying form of proxy and deposit it with Computershare Investor Services Inc., Attention: Stock Transfer Services, 100 University Avenue, 9th Floor, Toronto, Ontario, Canada, M5J2Y1 not less than 48 hours (excluding Saturdays, Sundays and holidays) prior to the Meeting or any adjournment thereof. If you are a non-registered shareholder and receive these materials through your broker or through another intermediary, please complete and return the materials in accordance with the instructions provided to you by your broker or such other intermediary.If you are a non-registered shareholder and do not complete and return the materials in accordance with such instructions, you may lose the right to vote at the Meeting. If you have any questions about the procedures to be followed to qualify to vote at the Meeting or about obtaining and depositing the required form of proxy, you should contact Computershare Investor Services Inc. by telephone (toll free) at 1-800-564-6253. -i - This Notice of Meeting, the Information Circular, the Instrument of Proxy and notes thereto and the reply card are first being sent to shareholders of the Company on or about April 20, 2012. DATED at Vancouver, British Columbia, this 5th day of April, 2012. BY ORDER OF THE BOARD OF DIRECTORS (signed) Robert Pirooz Robert Pirooz, General Counsel and Director -ii- INFORMATION CIRCULAR VOTING AND INFORMATION ABOUT PROXIES SOLICITATION OF PROXIES This Information Circular is furnished in connection with the solicitation by the management of PAN AMERICAN SILVER CORP. (the “Company”) of proxies to be voted at the annual general and special meeting of the shareholders of the Company to be held at 2:00 p.m. (Vancouver time) on Tuesday, May 15, 2012, in the Seasons Room of the Four Seasons Hotel, 791 West Georgia Street, Vancouver, British Columbia, and any adjournments thereof (the “Meeting”). Management’s solicitation of proxies will be conducted by mail and may be supplemented by telephone or other personal contact to be made without special compensation by directors, officers and employees of the Company or by the Company’s registrar and transfer agent.The Company may retain other persons or companies to solicit proxies on behalf of management, in which event customary fees for such services will be paid.All costs of solicitation will be borne by the Company. Unless the context otherwise requires, references herein to “Pan American” mean the Company and its subsidiaries.The principal executive office of the Company is located at 1500 -625 Howe Street, Vancouver, British Columbia, Canada, V6C2T6.The telephone number is (604) 684-1175 and the facsimile number is (604) 684-0147.The Company’s website address is www.panamericansilver.com.The information on the Company’s website is not incorporated by reference into this Information Circular.The registered and records office of the Company is located at 1200Waterfront Centre, 200Burrard Street, Vancouver, British Columbia, Canada, V7X1T2. Unless otherwise indicated, all currency amounts stated in this Information Circular are stated in the lawful currency of the United States. The date of this Information Circular is April 5, 2012, and it is first being sent to shareholders on or about April 20, 2012. The Annual Information Form disclosure required by National Instrument 52-110 – Audit Committees(“NI 52-110”)can be found in the Company’s Annual Information Form for the year ended December 31, 2011, under the heading “Audit Committee”, a copy of which is available on the System for Electronic Document Analysis and Retrieval (“SEDAR”) at www.sedar.com. APPOINTMENT OF PROXYHOLDER The persons named in the accompanying form of proxy for the Meeting are directors or officers of the Company, or both.A shareholder has the right to appoint some other person, who need not be a shareholder, to represent the shareholder at the Meeting by striking out the names of the persons designated in the accompanying form of proxy and by inserting that other person’s name in the blank space provided. The instrument appointing a proxyholder must be signed in writing by the shareholder, or such shareholder’s attorney authorized in writing.If the shareholder is a corporation, the instrument appointing a proxyholder must be in writing signed by an officer or attorney of the corporation duly authorized by resolution of the directors of such corporation, which resolution must accompany such instrument. - 1- An instrument of proxy will only be valid if it is duly completed, signed, dated and received at the office of the Company’s registrar and transfer agent, Computershare Investor Services Inc. (“Computershare”), 100 University Avenue, 9th Floor, Toronto, Ontario, Canada, M5J2Y1, Attention: Stock Transfer Department, not less than 48hours (excluding Saturdays, Sundays and holidays) before the time set for the holding of the Meeting, unless the Chairman of the Meeting elects to exercise his discretion to accept proxies received subsequently. If you have any questions about the procedures to be followed to vote at the Meeting or about obtaining, completing and depositing the required form of proxy, you should contact Computershare by telephone (toll free) at 1-800-564-6253. REVOCATION OF PROXY A shareholder may revoke a proxy by delivering an instrument in writing executed by the shareholder or by the shareholder’s attorney authorized in writing, or where the shareholder is a corporation, by a duly authorized officer or attorney of the corporation, either at the registered office of the Company at any time up to and including the last business day preceding the day of the Meeting, or with the consent of the Chairman of the Meeting on the day of the Meeting, before any vote in respect of which the proxy is to be used shall have been taken.A shareholder may also revoke a proxy by depositing another properly executed instrument appointing a proxyholder bearing a later date with the Company’s registrar and transfer agent in the manner described above, or in any other manner permitted by law. VOTING BY NON-REGISTERED SHAREHOLDERS Only registered shareholders or persons they appoint as their proxyholders are permitted to attend and/or vote at the Meeting.However, in many cases, common shares in the capital of the Company (the “Shares”) beneficially owned by a holder (a “Non-Registered Holder”) are registered either: (a) in the name of an intermediary (an “Intermediary”) that the Non-Registered Holder deals with in respect of the Shares, such as a bank, trust company, securities dealer or broker or trustee or administrator of self-administered RRSPs, RRIFs, RESPs or similar plans; or (b) in the name of a depository (such as The Canadian Depository for Securities Limited) of which the Intermediary is a participant. In accordance with the requirements of applicable securities laws, the Company has distributed copies of the Notice of Meeting, this Information Circular, the form of proxy, and the reply card for use by shareholders who wish to receive the Company’s financial statements (collectively, the “Meeting Materials”) to the depositories and Intermediaries for onward distribution to Non-Registered Holders. Intermediaries are required to forward Meeting Materials to Non-Registered Holders, unless a Non-Registered Holder has waived the right to receive them.Very often, Intermediaries will use service companies, such as ADP Canada or ADP, to forward the Meeting Materials to Non-Registered Holders.Non-Registered Holders who have not waived the right to receive Meeting Materials will either: (a) receive, as part of the Meeting Materials, a voting instruction form (a “VIF”) which must be completed, signed and delivered by the Non-Registered Holder in accordance with the directions provided by the Intermediary on the VIF (which may in some cases permit the completion of the VIF by telephone or through the internet); or (b) be given a form of proxy which has already been signed by the Intermediary (typically by a facsimile, stamped signature), which is restricted to the number of Shares beneficially owned by the Non-Registered Holder but which is otherwise uncompleted.This form of proxy need not be signed by the Non-Registered Holder.In this case, the Non-Registered Holder who wishes to -2- submit a proxy should otherwise properly complete this form of proxy and deposit it as described above. The purpose of these procedures is to permit Non-Registered Holders to direct the voting of the Shares they beneficially own.Should a Non-Registered Holder who receives either a proxy or a VIF wish to attend and vote at the Meeting in person (or have another person attend and vote on behalf of the Non-Registered Holder), the Non-Registered Holder should strike out the names of the persons named in the accompanying proxy and insert the Non-Registered Holder’s (or such other person’s) name in the blank space provided or, in the case of a VIF, follow the corresponding instructions on the form.In either case, Non-Registered Holders should carefully follow the instructions of their Intermediary or its service company. In addition, there are two kinds of Non-Registered Holders - those who object to their name being made known to the issuers of securities which they own (called “OBOs”, for Objecting Beneficial Owners) and those who do not object to the issuers of the securities they own knowing who they are (called “NOBOs”, for Non-Objecting Beneficial Owners). The Company has decided to take advantage of the provisions of National Instrument 54-101 – Communication with Beneficial Owners of Securities of Reporting Issuers (“NI 54-101”) that permit it to directly deliver proxy-related materials to its NOBOs. As a result NOBOs can expect to receive a scannable VIF from our transfer agent, Computershare. These VIFs are to be completed and returned to Computershare in the envelope provided. In addition, Computershare provides both telephone voting and internet voting services, as described on the VIF itself which contain complete instructions. Computershare will tabulate the results of the VIFs received from NOBOs and will provide appropriate instructions at the Meeting with respect to the shares represented by the VIFs they receive. VOTING OF PROXIES Shares represented by properly executed proxies will be voted or withheld from voting in accordance with the instructions of the shareholder on any ballot that may be called for and, if the shareholder specifies a choice with respect to any matter to be acted upon at the Meeting, the Shares represented by such proxies will be voted accordingly.If no choice is specified, the persons designated in the accompanying form of proxy will vote FOR all matters proposed by management at the Meeting.If for any reason the instructions of a shareholder in a proxy are uncertain as they relate to the election of directors, the proxyholder will not vote the Shares represented by that proxy for any director. EXERCISE OF DISCRETION The accompanying form of proxy when properly completed and delivered and not revoked confers discretionary authority upon the persons appointed proxy thereunder to vote with respect to amendments or variations of matters identified in the Notice of Meeting, and with respect to other matters which may properly come before the Meeting. In the event that amendments or variations to matters identified in the Notice of Meeting are properly brought before the Meeting or any further or other business is properly brought before the Meeting, it is the intention of the persons designated in the accompanying form of proxy to vote in accordance with their best judgment on such matters of business.At the date of this Information Circular, management of the Company knows of no such amendment, variation or other matter which may be presented to the Meeting. VOTING SECURITIES AND PRINCIPAL HOLDERS OF VOTING SECURITIES The Company is authorized to issue 200,000,000 common shares without par value of which 153,895,143 fully paid and non-assessable Shares are issued and outstanding as of April 5, 2012.The holders of Shares are entitled to one vote for each Share held.The Company has no other classes of voting securities. -3- Any holder of record of Shares at the close of business on Thursday, April 5, 2012 will be entitled to receive notice of the Meeting.Any such shareholder who either personally attends the Meeting or has completed and delivered a form of proxy in the manner and subject to the provisions described above shall be entitled to vote or to have his or her Shares voted at the Meeting.The failure of any shareholder to receive the Notice of Meeting does not deprive such shareholder of his or her entitlement to vote at the Meeting. To the knowledge of the directors and senior officers of the Company, there are no persons or companies who beneficially own, directly or indirectly, or exercise control or direction over, more than ten percent of the issued and outstanding Shares. This information was provided by management of the Company and Computershare. QUORUM Under the Company’s articles of incorporation (the “Articles”), a quorum for the transaction of business at a general meeting is two individuals who are shareholders, proxy holders representing shareholders or duly authorized representatives of corporate shareholders personally present and representing shares aggregating not less than 25% of the issued shares of the Company carrying the right to vote at that meeting.In the event there is only one shareholder, the quorum is one person personally present and being, or representing by proxy, that shareholder, or in the case of a corporate shareholder, a duly authorized representative of that shareholder. -4- BUSINESS OF THE MEETING AND PARTICULAR MATTERS TO BE ACTED UPON A.FINANCIAL STATEMENTS The financial statements for the year ended December 31, 2011 and the auditor’s report thereon are included in the Company’s annual report which is being mailed to all shareholders. B.ELECTION OF DIRECTORS The board of directors of the Company (the “Board”) has determined that eight directors will be elected at the Meeting for the ensuing year. Majority Voting The Company has adopted a majority voting policy pursuant to which any nominee proposed for election as a director is required to tender his or her resignation if the director receives more “withheld” votes than “for” votes (i.e., a majority of withheld votes) at any meeting where shareholders vote on the uncontested election of directors.An “uncontested election” means the number of director nominees for election is the same as the number of directors to be elected to the Board.A director elected in such circumstances is expected to immediately tender his or her resignation to the Nominating and Governance Committee, which will then submit a recommendation regarding such resignation to the Board.Within 90 days of receiving the final voting results, the Board will issue a press release either announcing the resignation of the director or explaining the reasons justifying its decision not to accept the resignation.A director who tenders a resignation pursuant to this policy will not participate in any meeting of the Board or the Nominating and Governance Committee at which the resignation is considered. Nominees for Election as Directors The term of office of each of the present directors expires at the close of the Meeting.Persons named below will be presented for election at the Meeting as management’s nominees and the persons named in the accompanying form of proxy intend to vote for the election of these nominees.In the absence of instructions to the contrary, the accompanying form of proxy will be voted “For” the nominees herein listed.Management does not contemplate that any of these nominees will be unable to serve as a director, but if that should occur for any reason prior to the Meeting, the persons named in the accompanying form of proxy reserve the right to vote for another nominee in their discretion, unless the shareholder has specified in the accompanying form of proxy that such shareholder’s Shares are to be withheld from voting on the election of directors.Each director elected will hold office until the close of the next annual general meeting of the Company or until his successor is elected or appointed, unless his office is earlier vacated in accordance with the Articles of the Company or with the provisions of the Business Corporations Act (British Columbia). The following table sets out the names of management’s nominees for election as directors, the municipality and province or state in which each is ordinarily resident, all offices of the Company now held by each of them, each nominee’s principal occupation, business or employment, the period of time for which each nominee has served as a director of the Company and the number of shares of the Company or any of its subsidiaries beneficially owned by each nominee, directly or indirectly, or over which each nominee exercises control or direction as at April 5, 2012.All of the proposed nominees were duly elected as directors at the last Annual General and Special Meeting of Shareholders held on May18, 2011, with the exception of Mr. Christopher Noel Dunn who is management’s nominee to serve as a director in place of Mr. William Fleckenstein who retired from the Board on December 31, 2011, after many years of appreciated service. -5- Name, Residence and Position Principal Occupation, Business or Employment Since 2006 Number of Shares Held Ross J. Beaty Vancouver, B.C. Canada Chairman (independent) Member of the Finance Committee Executive Chairman of Alterra Power Corp. Chairman of the Company. Director of the Company since September 30, 1988. 1,818,680 Shares (1) 13,849 Options Geoffrey A. Burns North Vancouver, B.C. Canada President, Chief Executive Officer and Director (non-independent) Member of the Health, Safety and Environment Committee and the Finance Committee President and Chief Executive Officer of the Company. Director of the Company since July 1, 2003. 42,870 Shares 173,398 Options Michael L. Carroll Walnut Creek, California USA Director (independent) Chair of the Audit Committee Member of the Finance Committee Corporate Director. Director of the Company since January 1, 2011. 1,000 Shares 0 Options Michael J.J. Maloney Seattle, Washington USA Director (independent) Chair of Nominating and Governance Committee Member of the Audit Committee Private Investor. Director of the Company from September 25, 1995 to November 29, 1999; and re-elected March 2, 2000 to present. 62,412 Shares 5,212 Options Robert P. Pirooz Vancouver, B.C. Canada General Counsel and Director (non-independent) General Counsel of the Company. Director of the Company since April 30, 2007. 7,664 Shares 94,164 Options David C. Press West Vancouver, B.C. Canada Director (independent) Chair of the Health, Safety and Environment Committee Member of the Audit Committee and Human Resources and Compensation Committee Corporate Director. Director of the Company since May 13, 2008. 1,497 Shares 0 Options - 6- Name, Residence and Position Principal Occupation, Business or Employment Since 2006 Number of Shares Held Walter T. Segsworth (2) West Vancouver, B.C. Canada Lead Director (independent) Chair of the Human Resources and Compensation Committee Member of the Health, Safety and Environment Committee Corporate Director. Director of the Company since May 12, 2009. 4,185 Shares 0 Options Christopher Noel Dunn Boston, MA USA Director (independent) Chair of the Finance Committee Member of the Human Resources and Compensation Committee and Nominating and Governance Committee Corporate Director Director of the Company since December 31, 2011. 941 Shares 0 Options 160,000 of these Shares are held by Kestrel Holdings Ltd., a private company owned by Mr. Beaty. Lead Independent Director.As Lead Independent Director, Mr. Segsworth holds in-camera meetings with all independent directors of the Board and reports back on those in-camera meetings to the Board. The information as to the municipality and province or state of residence, principal occupation and business or employment is not within the knowledge of the directors or senior officers of the Company and has been furnished by the individual nominees.The number of shares beneficially owned by each nominee or over which each nominee exercises control or direction set out in the above table has been obtained from publicly available insider reporting as at April 5, 2012 or has been provided by individual nominees. None of the nominees for election to the Board named above are, as at the date of this Information Circular, or has been, within ten years before the date of this Information Circular: (a) subject to a cease trade order, an order similar to a cease trade order, or an order that denied the Company access to any exemption under securities legislation, that was in effect for a period of more than 30 consecutive days (an “order”) that was issued while the proposed director was acting in the capacity as director, chief executive officer or chief financial officer; or (b) subject to an order that was issued after the proposed director ceased to be a director, chief executive officer or chief financial officer and which resulted from an event that occurred while that person was acting in the capacity as director, chief executive officer or chief financial officer. Except as set out below, none of the nominees for election to the Board named above are, as at the date of this Information Circular, or has been, within ten years before the date of this Information Circular, a director or executive officer of any company that, while that person was acting in that capacity or within a year of that person ceasing to act in that capacity, became bankrupt, made a proposal under any legislation relating to bankruptcy or insolvency or was subject to or instituted any proceedings, arrangement or compromise with creditors or had a receiver, receiver manager or trustee appointed to hold its assets, or has, within ten years before the date of this Information Circular, become bankrupt, made a proposal under any legislation relating to bankruptcy or insolvency, or become subject to or instituted any proceedings, arrangement or compromise with creditors, or had a receiver, receiver manager or trustee appointed to hold the assets of the proposed director. -7- Mr. Pirooz was formerly a director of Pacific Ballet British Columbia Society (the “Ballet”).On December23, 2008, within a year following Mr. Pirooz’s resignation from the board of directors of the Ballet, the Ballet filed a Notice of Intention to Make a Proposal under subsection 50.4(1) of the Bankruptcy and Insolvency Act.Subsequently, on January 9, 2009, the proposal was unanimously accepted by the creditors of the Ballet. In addition, none of the above named nominees for election to the Board of the Company have been subject to: (a) any penalties or sanctions imposed by a court relating to securities legislation or by a securities regulatory authority or has entered into a settlement agreement with a securities regulatory authority; or (b) any other penalties or sanctions imposed by a court or regulatory body that would likely be considered important to a reasonable shareholder in deciding whether to vote for a nominee as director. C.APPOINTMENT AND REMUNERATION OF AUDITORS Deloitte & Touche LLP were first appointed auditors of the Company on October26, 1993. Unless otherwise instructed, the accompanying form of proxy will be voted for: (a) the reappointment of Deloitte & Touche LLP, Chartered Accountants, of Vancouver, British Columbia, as the auditors of the Company to hold office until the close of the next annual general meeting of the Company; and (b) the authorization of the Board to fix the remuneration to be paid to the auditors of the Company. Fees paid or accrued by the Company and its subsidiaries for audit and other services provided by Deloitte & Touche LLP and its related entities during the years ended December 31, 2011 and 2010 were as follows: Year ended December 31, 2011 ($) Year ended December 31, 2010 ($) Audit Fees Audit Related Fees Tax-Related Fees Other Fees nil Total: The Audit Committee approved all audit and non-audit services provided by Deloitte & Touche LLP to the Company in 2011 and 2010. D.ADVISORY RESOLUTION TO EXECUTIVE COMPENSATION APPROACH The Company is committed to being on the forefront of corporate governance issues.Accordingly, at the Meeting, shareholders will be asked to consider and, if deemed advisable, to approve an ordinary advisory resolution with regard to supporting the Company’s approach to executive compensation. Since the resolution is advisory in nature, it will not be binding on the Company. However, the Company and, in particular, the Human Resources and Compensation Committee, will consider the outcome of the vote as part of its ongoing review of executive compensation. For information on the Company’s approach to executive compensation see “Executive Compensation” beginning on page 18. In the absence of instructions to the contrary, the accompanying form of proxy will be voted “For” this ordinary resolution. The full text of the resolution to approve the advisory resolution on executive compensation approach is as follows: -8- “BE IT RESOLVED, on an advisory basis and not to diminish the role and responsibilities of the Board, that the shareholders accept the approach to executive compensation disclosed in the Company’s information circular for the annual general and special meeting of shareholders of the Company to be held on May 15, 2012.” CORPORATE GOVERNANCE The Board believes that good corporate governance is important to the effective performance of the Company and plays a significant role in protecting shareholders’ interests and maximizing shareholder value. National Instrument 58-101 - Disclosure of Corporate Governance Practices (“NI 58-101”)and National Instrument 58-201 - Corporate Governance Guidelines (“NI58-201” and, together with NI 58-101, the “Corporate Governance Disclosure Rules”) as well as the provisions of the Sarbanes-Oxley Act of 2002 and the Nasdaq’s corporate governance requirements (the “Nasdaq Rules”) have established guidelines for effective governance of listed companies.The Board is of the view that the Company’s system of corporate governance meets or exceeds these guidelines. With the goal of continuously improving and enhancing its corporate governance standards and best practices, over the last two years the Company has presented a “say on pay” resolution to its shareholders and has adopted a majority voting policy on the election of directors. The Company’s overall corporate governance practices are compared with the NI 58-101 guidelines for effective corporate governance in Appendix “A” to this Information Circular. GLOBAL CODE OF ETHICAL CONDUCT As part of its stewardship responsibilities, in February of 2003, the Board adopted formal “Standards of Ethical Conduct” which were designed to deter wrong-doing and to promote honest and ethical conduct and full, accurate and timely disclosure. These standards were revised, amended and restated as a “Code of Ethical Conduct” in December of 2005 in light of the adoption of the Corporate Governance Disclosure Rules. This Code was again revised, amended and restated as a “Global Code of Ethical Conduct” (the “Code”) in August of 2011 to contemplate, among other things, the Company’s Global Anti-Corruption Policy that was adopted in May of 2011.The Code is applicable to all of the Company’s directors, officers and employees.The full text of the Code is attached as Schedule “A” to this Information Circular.The Board, through the Nominating and Governance Committee and the Audit Committee, monitors compliance with the Code and is responsible for the granting of any waivers from the Code to directors or executive officers.Disclosure will be made by the Company of any waiver from the requirements of the Code granted to the Company’s directors or executive officers in the Company’s quarterly report that immediately follows the grant of such waiver. THE BOARD The Board of Directors of the Company has overall responsibility for corporate governance matters through the development and approval of corporate policies and guidelines, assisting in the definition of corporate objectives and assessing key plans, and evaluating the performance of the Company on a regular basis.Among other things, the Board is guided by legislative and other governance standards, as well as stock exchange rules and industry best practices.In addition, the Board has developed a mandate which sets out written terms of reference for the Board’s authority, responsibility and function.This mandate was revised, amended and restated in April 2003, March 2005 and again in November 2005,in light of the adoption of NI 52-110, the Corporate Governance Disclosure Rules, the provisions of the Sarbanes-Oxley Act of 2002 and the Nasdaq Rules.The Board, as a whole or through its committees, periodically reviews and assesses the Company’s policies and guidelines, as well as the Company’s governance practices, to ensure they are appropriate and current. The Board is comprised of individuals of the highest integrity, each of whom has the knowledge and skill necessary to contribute effectively to the oversight and guidance to the Company. The Board will always have a -9- majority of independent directors.Independence is in part a legal and regulatory construct, but is also evaluated on the basis that such directors are able to act objectively and in an unfettered manner, free from material relationships to the Company. The Board has established five committees that each play a role in business of the Company.In particular, the Board has established an Audit Committee, a Health, Safety and Environment Committee, a Nominating and Governance Committee, a Human Resources and Compensation Committee and a Finance Committee.Each committee acts on issues that fall within its particular purview, but also on matters that overlap between committees and ultimately may involve the Board as a whole. The Board has developed charters or mandates for each of its committees which establish their specific roles and responsibilities, and has also adopted governance guidelines for certain of its committees.Committee members are appointed annually following the Company’s annual meeting. In fulfilling its governance responsibilities, the Board has delegated a significant portion of the day-to-day responsibility for corporate governance to the Nominating and Governance Committee.The Nominating and Governance Committee is responsible for developing and implementing Board governance best practices and works closely with the Company’s General Counsel and its Corporate Secretary to ensure that it stays aware of developments and emerging trends in corporate governance.The Nominating and Governance Committee regularly reports, advises and makes recommendations on governance related matters to the Board.Please refer to the description of the Nominating and Governance Committee below for a more detailed description of its composition, function and responsibilities. In addition, the Board relies on management to ensure the Company is conducting its everyday business to the appropriate standards and also to provide regular, forthright reports to the Board and its committees. Composition of the Board and Independence The Board currently consists of eight directors, six of whom, Ross J. Beaty, Christopher Noel Dunn, Michael L. Carroll, Michael J.J. Maloney, David C. Press, and Walter T. Segsworth, qualify as independent directors under the Corporate Governance Disclosure Rules and the Nasdaq Rules, and are independent of management and free from any interest and any business or other relationship which could, or could reasonably be perceived to, materially interfere with their ability to act in the best interests of the Company.Geoffrey A. Burns and Robert P. Pirooz are related directors who are not independent due to their management positions with the Company.As such, the Board is currently 75% independent. The independent members of the Board meet without the presence of the non-independent directors and management at every regularly scheduled meeting and at such other Board meetings as they deem appropriate.These in-camera meetings are led by the Lead Director, Mr. Segsworth.In addition, the Audit Committee regularly holds in-camera sessions with the auditors of the Company or amongst themselves.Other committees of the Board also hold in-camera sessions on an ad-hoc basis. Due to the resignation of William B. Fleckenstein from the Company’s Board on December 31, 2011, and on recommendation of the Nominating and Governance Committee, the Board determined that it was in the best interests of the Company to appoint Christopher Noel Dunn to the Board pursuant to the bylaws of the Company, effective December 31, 2011, to replace Mr. Fleckenstein.Mr. Dunn qualifies as an independent director under NI 52-110 and the Nasdaq Rules and is management’s nominee to fill the director position formerly held by Mr. Fleckenstein.Mr. Dunn currently serves on the Finance, the Nominating and Governance and the Human Resources and Compensation Committees of the Board. Board Committees The following is a description of the composition and mandate for each of the committees of the Board. -10- Audit Committee The Audit Committee is currently composed of three directors, each of whom is an unrelated and independent director for the purposes of the Corporate Governance Disclosure Rules and all of whom are independent directors for purposes of the Nasdaq Rules and as required by the Audit Committee Charter.The Audit Committee regularly holds in-camera sessions without management present. The Chairman of the Audit Committee is currently Michael Carroll.All members of the Audit Committee are financially literate.The Company considers “financial literacy” to be the ability to read and understand a company’s fundamental financial statements, including a company’s balance sheet, income statement and a cash flow statement.Mr.Carroll has significant employment experience in finance and accounting - he previously served as Chairman of the Audit Committee and designated financial expert of Centenario Copper Corporation - and has the requisite professional experience in accounting to meet the criteria of a financial expert within the meaning of section 407 of the Sarbanes-Oxley Act of 2002. The Audit Committee assists the Board in its oversight functions as they relate to the integrity of the Company’s financial statements and accounting processes, and the independent auditors qualifications and independence.In this regard the Audit Committee has primary responsibility for the Company’s financial reporting, accounting systems and internal controls.The Audit Committee has the following duties and responsibilities: (i) assisting the Board in fulfilling its responsibilities relating to the Company’s accounting and reporting practices; (ii) reviewing the audited financial statements of the Company and recommending whether such statements should be approved by the Board; (iii) reviewing and approving unaudited interim financial statements of the Company; (iv) reviewing and approving the Company’s MD&A and any press releases related to the annual and interim financial statements or any MD&A before the Company discloses this information; (v) recommending to the Board the firm of independent auditors to be nominated for appointment by shareholders at each annual general meeting of the Company and, where appropriate, the removal of the Company’s independent auditors; (vi) recommending to the Board the compensation to be paid to the independent auditors; (vii) reviewing the audit engagement and scope of audits to be conducted by the Company’s independent auditors; (viii) monitoring and evaluating the independence and performance of the Company’s independent auditors; (ix) overseeing the work of the Company’s independent auditors, including the resolution of disagreements between management and the independent auditors regarding financial reporting; (x) pre-approving all non-audit services to be provided to the Company by its independent auditors prior to the commencement of such services; (xi) in consultation with management and the independent auditors, reviewing the integrity, adequacy and timeliness of the Company’s financial reporting and internal control structure; (xii) monitoring the Company’s compliance with legal and regulatory requirements related to financial reporting and disclosure; (xiii) discussing with management and the independent auditor the adequacy and effectiveness of the Company’s financial accounting systems and internal control procedures; (xiv) reviewing and approving the appointment of the Company’s chief financial officer and key financial executives; (xv) establishing procedures for the receipt, retention, confidentiality and treatment of complaints received by the Company regarding accounting, internal accounting controls or auditing matters -11- and the confidential, anonymous submission by employees of the Company of concerns regarding questionable accounting or auditing matters; (xvi) annually reviewing and reassessing the adequacy of the duties and responsibilities of the Audit Committee set out in the Board’s formal written mandate; and (xvii) any other matters that the Audit Committee feels are important to its mandate or that the Board chooses to delegate to it. The Audit Committee is empowered to instruct and retain independent counsel or other advisors, set the pay and compensation for any such advisors and communicate directly with the independent auditors, as it determines necessary to carry out its duties, at the expense of the Company. The Audit Committee also has oversight responsibility for the Company’s internal audit group and function, and reviews and assesses internal audit findings.Additional information relating to the Audit Committee is contained in the Company’s Annual Information Form for the year ended December 31, 2011 under the heading “Audit Committee” and in Appendix“A” hereto. The Audit Committee has prohibited the use of the Company’s independent auditors for the following non-audit services: · bookkeeping or other services related to the accounting records or financial statements of the Company; · financial information systems design and implementation, except for services provided in connection with the assessment, design and implementation of internal account controls and risk management controls; · appraisal or valuation services, fairness opinions or contribution-in-kind reports, where the results of any valuation or appraisal would be material to the Company’s financial statements or where the accounting firm providing the appraisal, valuation, opinion or report would audit the results; · actuarial services; · internal audit outsourcing services; · management functions or human resources functions; · broker-dealer, investment advisor or investment banking services; · legal services; and · expert services unrelated to audits. Human Resources and Compensation Committee The Human Resources and Compensation Committee (the “HRCC”) is currently comprised of three directors, each of whom is an independent director as required by the Human Resources and Compensation Committee Mandate, and for the purposes of both the Corporate Governance Disclosure Rules and the Nasdaq Rules.In addition, none of the members of the Human Resources and Compensation Committee is currently an executive officer of any other public company.The HRCC holds in-camera sessions without management present when deemed appropriate. The Chairman of the HRCC is Walter T. Segsworth.The HRCC reviews and makes recommendations to the Board in respect of the overall compensation strategy, salary and benefits, and succession planning, of the executive officers of the Company.In addition, the HRCC is responsible for reviewing any agreements with executive officers that may address retirement, termination of employment or special circumstances, and for the general compensation structure, policies and incentive programs of the Company, as well as delivering an annual report to shareholders on executive compensation.The HRCC annually reviews and makes recommendations to the Board for approval with respect to annual and long term corporate goals and objectives relevant for determining the compensation for the Chief Executive Officer, and annually reviews the performance of the Chief Executive Officer relative to the goals and objectives established. -12- More details about the HRCC and its work can be found in the “Executive Compensation” section of this Information Circular. Health, Safety and Environment Committee The Health, Safety and Environment Committee currently consists of three directors, one of whom, Mr. Geoffrey Burns, is an executive member of the Board.The Company believes that the Health, Safety and Environment Committee should have management nominees because they are in the best position to analyze any issues that arise in this area, as well as to effect and implement any desired changes or policies. The Chairman of the Health, Safety and Environment Committee is David C. Press.The Company recognizes that proper care of the environment and the health and safety of its employees is integral to its existence, its employees, the communities in which it operates and all of its operations.Accordingly, the Company has directed its operating subsidiaries to conduct all operations in an environmentally ethical manner having regard to local laws, requirements and policies (the “Global Statement”) and to the Company’s Health and Safety Policy and Environmental Policy (the “HSE Policies”). The Company’s operating subsidiaries have responsibility for compliance with the Global Statement and the HSE Policies, and in connection therewith, are committed to, inter alia: (i) complying with applicable environmental laws and regulations of the countries and regions in which they operate; (ii) exploring, designing, constructing, operating and closing mining and processing operations by utilizing effective and proven practices that minimize potentially harmful environmental impacts; (iii) educating employees regarding environmental matters and potential work environment hazards, and how to implement accident prevention programs; (iv) conducting regular reviews and reporting findings to management and the Board to ensure complete and transparent corporate wide knowledge of the Company’s environmental performance; (v) ensuring that emergency response plans are in place at each operation to protect against unforeseen events that may harm the environment; (vi) developing, operating and auditing environmental management systems at each of the Company’s operations that meet or exceed those in use by other peer companies; (vii) providing a safe work environment by minimizing and/or eliminating hazards; (viii) providing for audits of health and safety programs; and (ix) developing and operating health and safety management programs at each of the Company’s operations. The Health, Safety and Environment Committee oversees audits made of all construction, exploitation, remediation and mining activities undertaken by the Company’s operating subsidiaries, to assess consistency with the Global Statement, HSE Policies and industry best practices. Nominating and Governance Committee The Nominating and Governance Committee currently consists of two directors, each of whom is an independent director as required by the Nominating and Governance Committee Charter, and for the purposes of both the Corporate Governance Disclosure Rules and the Nasdaq Rules.The Nominating and Governance Committee holds in-camera sessions without management present when deemed appropriate. The Chairman of the Nominating and Governance Committee is Michael J.J. Maloney.The Nominating and Governance Committee: (i) oversees the effective functioning of the Board; -13- (ii) oversees the relationship between the Board and management of the Company; (iii) ensures that the Board can function independently of management at such times as is desirable or necessary; (iv) assists the Board in providing efficient and effective corporate governance for the benefit of shareholders; (v) identifies possible nominees for the Board, and review nominee and member qualifications; (vi) ensures that new directors are provided with an orientation and education program; (viii) evaluates the performance of each individual director; and (ix) reviews the Company’s Global Code of Ethical Conduct. The Nominating and Governance Committee also reviews and makes recommendations to the Board with respect to: (i) the independence of each director; (ii) the competencies, skills and experience that each existing director should possess; (iii) the appropriate size and composition of the Board; (iv) the appropriateness of the committees of the Board, their mandates and responsibilities and the allocation of directors to the committees; (v) the compensation of the directors of the Company in light of time commitments, comparative fees, risks and responsibilities; (vi) the directorships, if any, held by the Company’s directors and officers in other corporations; and (vii) the Company’s corporate governance disclosure. Finance Committee The Board has a Finance Committee which currently consists of four directors, one of whom, Mr. Geoffrey Burns, is an executive member of the Board.The Company believes that the Finance Committee should have management nominees because they have day-to-day knowledge of the financial matters relating to the Company and are in the best position to effect and implement any desired changes or policies.The purpose of the Finance Committee is to assist the Board in monitoring and reviewing the financial structure, investment policies and financial risk management programs of the Company and make recommendations to the Board in connection therewith. The Chair of the Finance Committee is Mr. Christopher Noel Dunn.The Finance Committee’s responsibilities include: (i) reviewing the policies underlying the financial plan of the Company to ensure its adequacy and soundness in providing for the Company’s operational and capital plans; (ii) reviewing the Company’s debt and equity structure; (iii) reviewing the establishment and maintenance of a dividend policy; (vi) reviewing proposed major financing activities, including any related tax planning; (v) reviewing the method for financing proposed major acquisitions by the Company; (vi) assessing policies and procedures for entering into investments and reviewing investment strategies for the Company’s cash balances; (vii) reviewing the Company’s financial risk management program, including any significant commodity, currency or interest rate hedging programs; and (viii) making recommendations to the Board with respect to the foregoing. Summary of Attendance of Directors The following table sets out the attendance of directors at Board meetings and meetings of the committees of the Board of which they were members during the year ended December31, 2011: -14- Director Board Audit Human Resources and Compensation Nominating and Governance Health, Safety and Environment Finance Total Attendance 7 meetings 6 meetings 7 meetings 1 meeting 4 meetings 2 meetings Ross J. Beaty 7 - 2 100% Geoffrey A. Burns 6 - - - 4 2 92% Michael Carroll(1) 7 6 3 (of 3) - - 2 100% William A. Fleckenstein 7 - - 1 - 2 100% Michael J.J. Maloney 6 5 - 1 - - 86% Paul B. Sweeney(1) 3 (of 3) 3 (of 3) 4 (of 4) - - - 100% Robert P. Pirooz 7 - 100% David C. Press(1) 7 3 (of 3) 7 - 4 - 100% Walter T. Segsworth 6 - 7 - 4 - 94% Paul B. Sweeney resigned from the Board of Directors and Audit and Human Resources and Compensation Committees on May 18, 2011 and was replaced by Mr. Press on the Audit Committee and Mr. Carroll on the Human Resources and Compensation Committee. COMPENSATION OF DIRECTORS The Company establishes director compensation based on a comparative with other companies in the mining industry and in contemplation of the duties and responsibilities of the directors, both at a Board level and for each of its committees. The Company’s approach to director compensation is based on offering competitive compensation to recruit and retain highly qualified individuals to serve on its board.Executive directors are not paid for their services as directors. The Company’s independent directors are paid for their services as directors through a combination of retainer and meeting fees. Independent director’s compensation is not performance based and they do not participate in compensation programs established for management. At its February 2011 meeting, the HRCC reviewed director compensation.As part of this review, the following companies were considered for peer benchmarking purposes due to their market capitalization, industry, and operating characteristics: Coeur d’Alene Mines Corporation, Hecla Mining Corporation, INMET Mining Corporation, New Gold Inc., and Agnico-Eagle Mines Limited.The review demonstrated that all compensation components were at least 10% below comparator group averages. As a result of the review, the Board approved increases to director compensation to ensure that the Company’s compensation practices for directors remain fair and competitive.These increases included the retainer, meeting fees, chair fees, committee fees, lead director fee, and Chairman fees.These changes took effect in May 2011. -15- The following table details the retainer and meeting fee structure for the Company’s independent directors as at December 31, 2011: DIRECTOR RETAINER AND MEETING FEES 2011 Type Amount Annual Board Chairman Retainer CAD$220,000 Annual Board Retainer (non-Chairman)(1) Lead Director Annual Retainer Audit Committee Chair retainer audit Committee Member Retainer Human resources and Compensation Committee Chair Retainer Health, Safety and Environment Committee Chair Retainer Nominating and Governance Committee Chair Retainer Board and Committee Meeting Fee (Per meeting) (1)Payable in cash, shares or options as described below Other than the Chairman, each non-executive director of the Company receives an annual Board retainer fee of $90,000, starting on the date of the annual meeting at which he or she is elected or re-elected as a director and ending on the date immediately prior to the date of the Company’s next annual meeting.At the election of each non-executive director, the retainer fee, net of applicable taxes, is received as either: (i) cash; (ii) Shares based on the 10-day weighted average of the Shares on the Nasdaq National Market immediately prior to the annual general meeting; or (iii) options to purchase Shares according to the Black-Scholes formula. The exercise price of such options will be equal to the weighted average trading price of the Shares on the TSX on the five trading days (on which at least one board lot of the Shares was traded) prior to the annual general meeting. The options will vest immediately and will expire ten years after the date on which they were granted. In 2011, five non-executive directors elected to receive a cash payment pursuant to subsection (i) above and one non-executive director elected to receive Shares pursuant to subsection (ii) above. In 2011, the Chairman received an annual fee of CAD$120,000, paid in cash net of applicable taxes, plus reimbursable expenses of approximately CAD$100,000 to cover the administrative costs of running the Chairman’s office. All non-Canadian resident directors also receive the cost of their Canadian tax filings as part of their compensation.The Company reimburses its directors for reasonable out-of-pocket expenses related to their attendance at meetings or other expenses incurred for corporate purposes. The following table sets forth all amounts of compensation earned by the directors for their services to the Company during the calendar year 2011, with the exception of Geoffrey A. Burns and Robert P. Pirooz who receive compensation as executives of the Company but who do not receive compensation for services as directors of the Company. -16- Director Compensation Table Name Fees earned (1)(6) Share-based awards Option-based awards Non-equity incentive plan compensation Pension value All other compensation Total Ross J. Beaty (CDN) 112,500 - (CDN) 100,000 (CDN) 212,500 Geoffrey A. Burns - Nil(2) Michael Carroll - William A. Fleckenstein - Michael J.J. Maloney - - - Robert P. Pirooz - Nil(2) David C. Press - Walter T. Segsworth - Paul B. Sweeney(5) Includes Board annual retainer fees, plus committee retainer fees and all meeting attendance fees. Mr. Pirooz and Mr. Burns are executive members of the Board and therefore receive no compensation for services as a director. Includes costs provided to non-Canadian resident directors for the preparation of their Canadian tax returns. In Lieu of a cash Board retainer fee, Mr. Segsworth elected to receive shares and Mr. Maloney received part of his retainer in options. Mr. Sweeney did not stand for re-election at the Company’s annual and special meeting held in May 2011. Retainer fees are paid each May for services performed between the Company’s annual meetings. DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE The Company maintains three Directors’ and Officers’ Liability Insurance Policies covering a period of one year from August 31, 2011 (the “Policy Year”) with an aggregate limit of liability of $30,000,000to cover the directors and officers of the Company and its subsidiaries, individually and as a group. There is no retention applicable for Non-Indemnifiable Loss, Crisis Loss, or Derivative Investigation Costs. The Company would bear the first $100,000of any other loss, except in the cases of losses arising in connection with securities claims (a defined term) where the insured company would bear the first $250,000 of any loss. The Company paid aggregate premiums of $248,800 for such insurance for the Policy Year. -17- EXECUTIVE COMPENSATION COMPENSATION DISCUSSION AND ANALYSIS A. Introduction This compensation discussion and analysis provides information relating to the Company’s process and decision-making for compensation of its executive officers who were employed during or at the end of the financial year of December 31, 2011.The Named Executive Officers (a “Named Executive Officer” or “NEO”) of the Company are: Chief Executive Officer, Chief Operating Officer, Chief Financial Officer, and the two other most highly paid executive officers of the Company.For 2011, the NEOs were: · Geoff Burns, Chief Executive Officer · Steve Busby, Chief Operating Officer · A. Robert Doyle, Chief Financial Officer · Michael Steinmann, Executive Vice President, Geology and Exploration · Andres Dasso, Senior Vice President, Operations In addition, the following information is provided in this Statement of Executive Compensation: · A summary of the Company’s 2011 performance; · The Company’s compensation risk management assessment; · Compensation Governance: the activities and work plan of the Human Resources and Compensation Committee (the “HRCC”); · Work performed by compensation consultants; · The Company’s compensation philosophy, objectives of compensation programs, and peer group consideration; and · Components of executive compensation: 2011 performance criteria and pay decisions for the NEO’s. B. Summary of 2011 Company Performance In 2011, the Company had another exceptional year in financial and operating performance: · Silver production was 21.9 million ounces and gold production was 78,426 ounces, generating a record $855.3 million in revenues; · Cash costs were $9.44 per ounce of silver, net of by-product credits; · Mine operating earnings reached a record of $409.1 million; · Net earnings reached a record of $354.1 million, or $3.31 per share; and · Adjusted earnings were also a record of $252.3 million, or $2.37 per share. The Company had many other records in financial performance, and finished the year with record cash flow from operations, before changes in working capital, of $347.4 million or $3.26 per share. During 2011, the Company invested a total of $33.2 million in development activities at Navidad, not including $17 million the Company spent to purchase equipment for the future Navidad processing plant.The Company also completed the work needed to make the Company’s successful offer to acquire Minefinders Corporation Ltd. -18- Performance Graph The following graph compares the yearly percentage change in the Company’s cumulative total shareholder return on its Shares with the cumulative total return of the S&P TSX Composite Index, for the last five financial years, assuming reinvestment of dividends.The graph also depicts total annual compensation for the Named Executive Officers in each particular year from 2007 to 2011 for comparative purposes. (CAD$) Pan American Silver Corp. Closing Price Base S&PTSX Composite Base December 29, 2007 December 31, 2008 December 31, 2009 December 31, 2010 December 30, 2011 (1) Assuming reinvestment of dividends. The relationship between total compensation of the Company’s Named Executive Officers and the Company’s performance is graphically depicted above.Although the total annual compensation of the Named Executive Officers does not directly correlate to the Company’s cumulative total shareholder return over the five most recently completed financial years, the Company’s executive compensation program has reflected significant factors affecting the Company’s performance and the mining sector during the period.Despite the positive economic environment and the success of the Company during the first half of 2008, the precipitous fall of metal prices and economic downturn in the second half of the year resulted in the Company instituting a number of cost cutting measures including a 10% reduction in salaries for all senior management and a decision that no awards would be payable under the Company’s Annual Incentive Plan for 2008.With the recovery of the markets and improved economic conditions during 2009, the salaries were re-instated and incentive plan awards were granted in connection with 2009 performance.Additionally, in light of the intensely competitive labour market in the mining sector, the Company established the Key Employee Long Term Contribution Plan (as discussed below) in mid-2008, the first awards under this plan being awarded in 2009.Between 2009 and 2011, total annual compensation of Named Executive Officers has remained relatively stable and in line with the Company’s performance relative to the S&P TSX Composite Index during the period. C.Compensation Risk Management Among other things, in designing its compensation programs, setting objectives, and making incentive awards, the Board of Directors and the HRCC carefully consider potential risks.During 2011, the HRCC conducted a -19- risk assessment to evaluate the potential risks associated with its compensation programs as they relate to short term and long term decision-making by Company executives.A number of business risks were mapped to the decision-makers and compensation programs including: · Resource estimation and reserve determination; · Achievement of annual production and cost targets in balance with long-term development requirements at its operations; and · Achieving safety results and meeting environmental requirements. The risk analysis also included a review of the pay mix across incentive plans, plan metrics, plan funding, award time horizons, historical and future payout scenarios, and control features. As a result of the review, neither the HRCC nor the Board identified any compensation practices that are reasonably likely to have a material adverse effect on the Company.The design of compensation programs and Board oversight provide a number of controls to mitigate compensation risks, including the following: · Appropriate balance of metrics and weightings: Short-term incentive program objectives include a balance of growth, safety, and operating performance and are approved by the HRCC, providing a balanced focus on the Company’s immediate requirements without sacrificing the growth required to sustain the business.Base salaries are market competitive, thus reducing the over-reliance on variable compensation. · Capping of maximum payouts: Both short and long-term incentive programs are capped, at 200% and 135% of target respectively, thus limiting windfall payouts. · Mix of short and long-term incentives: Incentive awards include a mix of annual and long-term awards which vest over time.Furthermore, the HRCC feels that stock ownership requirements and the current level of stock ownership encourages the executives to consider long-term performance and multi-year goals in their decision-making. · Funding of incentive programs: The short-term incentive program is funded with current cash.The long-term incentive program is funded by the issuance of shares and options.Both the short and long-term incentive programs may be changed, amended or suspended at any time at the Board of Director’s sole discretion.The Company’s stock option and compensation share plan limits the number of compensation shares that may be issued on annual basis to 200,000. · Control features/plan governance: Goals and metrics for 2011 were reviewed by the HRCC and approved by the Board.Final award payout levels and cash incentives to key executives for 2011 were reviewed by the HRCC and approved by the Board, either of which may have exercised their discretion to alter the award amounts. · Time horizon of payments or realization of value: Short-term incentive awards for 2011 were made in March of 2012, following the performance year.The 2011 long-term incentive program option awards vest over two years and have life of seven years, while compensation shares issued to employees have a two year hold period.The recipients of these awards realize an increase or decrease in value based on share price. · Share ownership policies: Senior executives are subject to and are in compliance with a share ownership policy which aligns their interests with that of shareholders.The share ownership policy is described below. · Restrictions on hedging and derivative trading: Company’s executives are prohibited from engaging in hedging or derivative trading with the Company’s securities. · Clawback provision: Both the short and long-term incentive plans include a clawback provision.If an executive is determined to be responsible for fraud or misconduct in providing financial or other results in an incentive program, the Board of Directors may recoup the entire amount of incentive compensation from the executive. -20- The HRCC has incorporated an annual compensation risk review into its work plan, reports its findings to the Board on an annual basis, and takes appropriate action to reduce compensation risks when required. D.Compensation Governance Composition of the Human Resources and Compensation Committee As discussed under the section of this Circular titled “Compensation of Directors”, the purpose of the HRCC of the Board of Directors is to assist the Board in fulfilling its responsibilities relating to human resources and compensation issues.In addition, the HRCC reviews, approves and oversees the administration of the Company’s share compensation plans. The HRCC is composed of three independent directors who possess the relevant knowledge and experience to serve on the HRCC and ensure completion of the committee’s mandate. Mr. Walter Segsworth is currently the Chairman of the HRCC and has served in this capacity since May 2010.Mr. Segsworth holds a Bachelor of Science in Mining Engineering from Michigan Tech and has over 38 years of experience in mining in Canada and overseas. Mr. Segsworth has served as an executive of several mining companies including Westmin Resources, where he was President and CEO and Homestake Mining Company, where he was President and COO.He currently serves as a director for Alterra Power Corp., Gabriel Resources Ltd. and Heatherdale Resources Ltd.Mr. Segsworth is past Chairman of both the Mining Associations of British Columbia and Canada and was named British Columbia’s Mining Person of the year in 1996.His ongoing leadership and executive experience complement his understanding of compensation matters, performance management, and the human resources challenges in the mining industry. Mr. David Press has served on the HRCC since 2008 and is an independent director.Mr. Press is a mining engineer with almost 40 years of diversified experience in the mining industry.He has worked in underground and open pit mines across Canada as well as in the United States and Australia.While with Homestake Mining Company, he held the position of Director, Mine Engineering and Development. In that capacity he provided technical support to all Homestake operations as well as leading the evaluation and investigation efforts for potential acquisitions on a world-wide basis.Mr. Press graduated from Nottingham University with an honours degree in mining engineering in 1967.His executive experience and service with the HRCC provide him with a solid background in executive and board compensation matters. Mr. Michael Carroll, a Certified Public Accountant with over 30 years of financial management expertise, was appointed to serve on the HRCC on an interim basis in May 2011.Mr. Carroll, also Chairman of the Company’s Audit Committee, completed his service on the HRCC in December 2011.Mr. Carroll is an independent director. In December 2011, Mr. Christopher Noel Dunn replaced Mr. Carroll on the HRCC.Mr. Dunn has over 25 years’ experience in the investment banking industry, having worked as a Managing Director in London for Goldman Sachs, as well as having been a Senior Managing Director and Head of Global Mining and Metals for Bear Stearns. He is currently Managing Director of Liberty Metals & Mining, part of Liberty Mutual Group Asset Management Inc., which is focused on private equity investments in natural resources.Mr. Dunn’s experience and background provide the required skills and knowledge to oversee compensation and human resource matters.Mr. Dunn is an independent director. Role and Activities of the HRCC In addition to a number of other human resources duties contained in the current mandate, the HRCC performs the following activities, through review and consultation with management, in relation to executive compensation: · Reviews the overall compensation philosophy, strategy and policies for officers and employees of the Company; · Administers the Company’s Stock Option and Compensation Share Plan and determines its use, from time to time, as a form of compensation for senior management and employees of the Company; · Reviews incentive compensation program payments, including the annual incentive plan and long-term incentive plan; and -21- · Reviews special compensation, recruiting, and retention programs to address unique circumstances, as and when needed. The HRCC also sets performance goals with the CEO, and reviews the performance of the CEO and other executive officers on an annual basis.The HRCC meets at least three times per year, and holds in camera sessions, without the presence of management, as needed. Activities of the HRCC in 2011 The HRCC met seven times in 2011 and, among other things, completed the following activities under its mandate: · Reviewed the Company’s human resources strategy; · Reviewed performance of the CEO and other executive officers; · Performed a review of compensation for the CEO and other executive officers; · Reviewed and recommended senior executive appointments; · Reviewed and recommend employment agreements; · Reviewed the Company’s compensation philosophy; · Reviewed and recommended the long-term incentive plan grants, annual incentive plan payments, and long term contribution plan payments; · Reviewed executive officer share ownership compliance; · Conducted a compensation risk review; and · Reviewed compensation consultant work relationships to ensure independence. Management Role in Compensation Decision-Making Management participates in the compensation decision-making process as follows: · The CEO and the VP of Human Resources participate in HRCC meetings, presenting relevant materials to facilitate HRCC decision-making. · The CEO recommends performance metrics, performance results, and final award levels for the AIP and LTIP for HRCC and Board consideration. · Through the CEO and VP of Human Resources, management provides its experiences as to the effectiveness of compensation programs to attract, retain, and reward qualified personnel to oversee the Company’s operations. · Management oversees compensation matters in each office and subsidiary company, within the approved operating budgets and within the parameters of the Company’s compensation philosophy. From time to time, other members of the management team are invited to present or participate in meetings.Management acts in an advisory and informational capacity only and the HRCC maintains strict independence from management.The Board is ultimately responsible for executive compensation matters. E.Use of Compensation Consultants The Company engaged the services of two compensation consultants during 2011: · HayGroup (“Hay”) was originally retained in 2005 and has provided assistance to the HRCC and management in determining the compensation for the Company’s executive officers; and · Mercer (Canada) Limited (“Mercer”), a wholly-owned subsidiary of Marsh & McLennan Companies, Inc. (“MMC”), utilized beginning in 2010 to assist the HRCC in determining the compensation for the Company’s executive officers. -22- A summary of the fees paid to compensation consultants of the Company for 2010 and 2011 is outlined in the table below: Executive Compensation Related Consultant Fees Name of Consultant Amount invoiced in 2011 (CAD$) Amount invoiced in 2010 (CAD$) Mercer Hay Group Compensation Consultants Retention and Independence The Company retainedMarsh Canada Inc., a separate independent operating company owned by MMC, to provide insurance and brokerage services which were unrelated to executive compensation. During the 2011 and 2010 financial years, the other fees paid to Marsh Canada Inc. for insurance and brokerage services were CAD$218,766 and CAD$157,761, respectively. In December 2011, the HRCC directly engaged Mercer to ensure independent compensation advice for 2012.Under the consulting agreement, the following considerations apply: · The HRCC Chairman approves all work plans; · Consultants work with management as needed to complete work assignments, but work products are delivered directly to the HRCC Chairman, with distribution to management if required; and · Additional consulting services are pre-approved by the HRCC. While the HRCC may use compensation consultants to provide additional information and advice in respect of its decision-making, the HRCC makes its determinations independently based on its own experience, analysis and assessments and weighs a broad range of considerations, including current business requirements. Because of the policies and procedures that Mercer and the HRCC have established, the HRCC is confident that the advice it receives from the individual compensation consultant assigned to the Company by Mercer is objective and not influenced by Mercer’s or its affiliates’ relationship with the Company.These policies and procedures include: · The consultant receives no incentive or other compensation based on the fees charged to the Company for other services provided by Mercer or any of its affiliates; · The consultant is not responsible for selling other Mercer or affiliate services to the Company; · Mercers’ professional standards prohibit the individual consultant from considering other relationships that Mercer or any of its affiliates may have with the Company in rendering his or her advice and recommendations; · The HRCC has the sole authority to retain and terminate the executive compensation consultant; · The consultant has direct access to the HRCC without management intervention; · The HRCC evaluates the quality and objectivity of the services provided by the consultant each year and determines whether to continue to retain the consultant; and · The protocols set out in the engagement letter with Mercer limit how the consultant may interact with management and govern when and if the consultant’s advice and recommendations can be shared with management. -33- Executive Compensation Decision Making Process The decision making process related to executive compensation is summarized as follows: F.Executive Compensation Philosophy The Company’s compensation structure is designed to be competitive with the compensation arrangements of other Canadian mining companies with international operations of similar size and scope, to reward the achievement of defined individual and corporate goals, and to align the interests of the executive with shareholders by rewarding performance that is likely to increase shareholder value. Shareholder value in the Company is primarily driven by results, both in terms of its financial strength and operating measures such as production and mineral reserve and resource growth.As such, individual and Company performance goals are based on these and other results through the setting of short and long-term performance objectives.These objectives include, for example, increased safety, mineral reserve and resource growth, project advancement, targets for production and cost reduction.These objectives are tied directly to the Company’s annual budget and long-term plan, which are approved by the Board.Executives’ performance is also evaluated against expectations for fulfilling their individual responsibilities and goals within their particular employment function and area of expertise, and therefore is a reflection of their contribution to the Company’s success and towards meeting Company objectives.As described in more detail below, executive compensation is in many respects dependent on achieving these individual and Company performance results and is, therefore, linked to the creation of shareholder value. The HRCC’s objective in considering compensation is to ensure that the compensation rewards performance and is fair and reasonable, but that it is also sufficient to attract and retain qualified and experienced executives. The Company’s compensation benchmark is to provide base salaries and a target total compensation package with an approximate positioning between the 60th and 75th percentile compared to a peer group of similar companies in the mining industry.The Company’s peer group is described below.The Company has determined that this compensation range is ideal to attract and retain key talent during an unprecedented shortage of experienced and qualified executives in the mining industry.In positioning its compensation at this level, the Company has considered the costs and time for recruiting, the current talent pool in the Company, impact and loss of continuity that may arise from vacancies in key leadership positions and the high cost of living in Vancouver, British Columbia, where the Company is headquartered. -24- Each executive officer’s position is evaluated to establish skill requirements and level of responsibility, which provides a basis for internal and external comparisons of positions.In addition to industry comparables, the Board and the HRCC consider a variety of factors when determining both compensation policies and programs, and individual compensation levels.These factors include the long-term interests of the Company and its shareholders, overall financial and operating performance of the Company and the Board’s and the HRCC’s assessment of each executive’s individual performance and contribution towards meeting corporate objectives. To illustrate pay for performance and alignment with long-term shareholder value creation, the concept of “realizable pay” is presented.The tables below illustrate the concept of “realizable pay” for the CEO over the last three financial years, and reflect the target and realizable value for each of the compensation elements.The target pay considers the target short-term and long-term incentive award levels, while the “realizable pay” considers the actual short-term incentive awarded and the value of the long-term incentive awards at the closing share price at December 31, 2011, assuming awards were vested. CEO Target Pay (CAD$) Year Salary Bonus Stock Options Other Total Pay Total 3-Year Target Pay: CEO Realizable Pay (CAD$) Year Salary Bonus
